DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the floating ring mechanical seal as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.

Regarding claim 3, Yamanoi (JP 2005249131) discloses a floating ring type mechanical seal (fig 2) comprising: 
a rotary ring (6) provided on a rotary shaft (2);
a stationary ring (4) provided in a seal casing (3) to be movable in an axial direction while being urged toward the rotary ring (fig 2); and
a floating ring (8) pinched and held between the rotary ring (6) and the stationary ring (4) with a relative rotation of the floating ring with respect to the stationary ring being inhibited (fig 2),
wherein the floating ring mechanical seal further comprises a heat transfer ring is provided on an outer periphery of a diamond film formed on the outer peripheral surface (19 on the outer peripheral surface of rotary ring 6, fig 2),

Yamanoi does not disclose that the rotary ring is made of a sintered compact of SiC or cemented carbide, 
wherein a diamond film is formed on a sealing surface of the rotary ring for sliding on the floating ring and a diamond film continuous to the diamond film of the sealing surface and to transmit heat from the sealing surface of the rotary ring to an inner peripheral surface and an outer peripheral surface of the rotary ring is formed on the inner peripheral surface of the rotary ring more quickly than the rotary ring transmits, and an outer peripheral surface of the rotary ring such that the rotary ring includes an uncovered surface without the diamond film, wherein the uncovered surface is not the sealing surface.
However, Armgardt (WO2007147508) teaches a mechanical seal with a rotary ring (2, fig) and stationary ring (1, fig) and also teaches that the rotary ring (2, fig) is made of a sintered compact of SiC or cemented carbide (Page 1, Para 4 in the applicant provided machine translation on 3/12/2020 discloses WC (tungsten carbide) which is commonly known as a cemented carbide), and wherein a diamond film is formed on a sealing surface of the rotary ring for sliding on the floating ring (diamond coating on all the surfaces of rotary ring, fig and abstract) (a diamond coating could be deposited only on those surface areas exposed to the attack of corrosive media during operation as it has a running surface between the seal assembly and the shaft, Description of Armgardt – and to transmit heat from the sealing surface of the rotary ring to an inner peripheral surface and an outer peripheral surface of the rotary ring is formed on the inner peripheral surface of the rotary ring more quickly than the rotary ring transmits, and an outer peripheral surface of the rotary ring such that the rotary ring includes an uncovered surface without the diamond film, wherein the uncovered surface is not the sealing surface (Armgardt’s diamond coating transmits heat quickly than the rotary ring body as diamond coating has a higher thermal conductivity than the rotary ring body).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the material of the rotary ring and combine the diamond layer on all the surfaces of the rotary ring to provide special mechanical properties and temperature resistance with the carbide material and the diamond coating prevents corrosion of the slip rings (Description of Armgardt, Page 1 Para 3 in the applicant provided machine translation on 3/12/2020).
Yamanoi does not disclose that  wherein a diamond film is formed on a sealing surface of the rotary ring for sliding on the floating ring and a diamond film continuous to the diamond film of the sealing surface and to transmit heat from the sealing surface of the rotary ring to an inner peripheral surface and an outer peripheral surface of the rotary ring is formed on the inner peripheral surface of the rotary ring more quickly than 
However, Toth (U.S. PG Pub # 20130113164) teaches a hard annular seal ring and also teaches that a film is formed on a sealing surface in the rotary ring sliding on the floating ring and a film continuous to the film of the sealing surface is formed on the inner peripheral surface of the rotary ring and an outer peripheral surface of the rotary ring such that the rotary ring includes an uncovered surface without the diamond film, wherein the uncovered surface is not the sealing surface (coating on the inner periphery surface 122, the outer periphery or top surface 24 and an uncovered surface 22, fig 2 without the film and Para 0022).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to provide coating on either three of the four surfaces of the rotary ring of Yamanoi similar to Toth so that the wear protection coating protects the components that are anticipated to be in sliding contact with a cylinder depending on which three surfaces that are in sliding contact and depending on the necessity of the application of the seal while improving performance by reducing the amount of oil that is able to flow pass the seal ring (Para 0007).
Yamanoi does not disclose wherein the floating ring type mechanical seal further comprises a gasket sandwiched between a rear surface of the rotary ring and a facing surface of the holding portion facing the rear surface being a surface on an opposite side of the rotary ring from the sealing surface; and 

However, Ellis (U.S. Patent # 5863047) teaches wherein the floating ring type mechanical seal further comprises a gasket (46, fig 1) sandwiched between a rear surface of the rotary ring and a facing surface of the holding portion facing the rear surface (as seen in examiner annotated fig 1 below), being a surface on an opposite side of the rotary ring from the sealing surface (as seen in examiner annotated fig 1 below).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the gasket of Ellis between the O-ring and the rotary ring of Yamanoi so that the gasket and O-ring together seal between the rotary ring and the sleeve (Ellis Col 4 Lines 37 -41).
The combination of Yamanoi, Armgardt, Toth, Yamanoi and Ellis discloses an O-ring (Yamanoi 17, fig 2 similar to Ellis 48, fig 1) provided in a recess of the facing surface recessed in an axial direction of the rotary  shaft (Yamanoi 17 in the recess of facing surface of 51, fig 2), and the O- ring being axially sandwiched between the gasket and the holding portion (Yamanoi 17, fig 2 between Ellis 46, fig 1 and holding portion 52 of sleeve 5, fig 2).

    PNG
    media_image1.png
    782
    891
    media_image1.png
    Greyscale


	
The prior art fails to show wherein a first annular interval is provided between an outer peripheral edge of the gasket and an axial edge of the diamond film on the outer peripheral surface of the rotary ring, and

.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675
/CHRISTINE M MILLS/           Supervisory Patent Examiner, Art Unit 3675